Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On page 1 of the specification, first paragraph, line 2 after ‘’ 16/353,956, “ ,  -- issued as U.S. Patent 10,854,079, -- was inserted.
2.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose a computer implemented method of obtaining at equipment fixed in a vicinity of an intersection sensor data of first positions of a first set of ground transportation entities in vicinity of intersection, receiving at the equipment first safety messages transmitted by a second set of ground transportation entities in vicinity of intersection, messages comprising respective second positions of the second ground transportation entities, comparing by the equipment first positions to second positions, determining based on the comparing by the equipment that a target ground transportation entity in first set of entities is not included in second set of entities, and in response to determining target ground transportation entity is not included in second set of entities, transmitting by the equipment a second safety message on behalf of the target ground transportation entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denny, Mande and Yang disclose vehicle tracking systems.
.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689